NUMBER 13-11-00074-CR
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT OF TEXAS
 
CORPUS CHRISTI - EDINBURG
 





















 

IN RE THE STATE OF TEXAS,
EX REL. ARMANDO R. VILLALOBOS, 
COUNTY (DISTRICT) ATTORNEY, 
CAMERON COUNTY, TEXAS
 
 

On Petition for Writ of Mandamus.
 
 

MEMORANDUM OPINION
 
Before Chief Justice Valdez and Justices Rodriguez and
Perkes
Per Curiam Memorandum Opinion1
            Relator, the State of
Texas, ex rel. Armando R. Villalobos, County (District) Attorney, Cameron
County, Texas, filed a petition for writ of mandamus in the above cause on February
14, 2011, seeking to compel the trial court to vacate its January 19, 2011
order rescinding its previously entered findings of fact and conclusions of law
and granting a de novo hearing on a motion to suppress.  On February 16, 2011,
the State filed a motion to dismiss the petition for writ of mandamus as moot. 
The Court, having examined and fully considered the motion to dismiss, is of
the opinion that the motion should be granted.  Accordingly, the petition for
writ of mandamus is DISMISSED as moot.  
 
                                                                                                PER
CURIAM
 
Do not publish.  See Tex.
R. App. P. 47.2(b).
 
Delivered and filed the 17th
day of February, 2011.
                                                




1 See Tex. R. App. P.
52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); Tex. R. App. P.
47.4 (distinguishing opinions and memorandum opinions).